Citation Nr: 0800551	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for peripheral 
neuropathy.  

3.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
March 1967.  He served in Vietnam and was awarded the Combat 
Infantryman Badge and the Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, in pertinent 
part, the Seattle RO denied service connection for chloracne, 
peripheral neuropathy, and chloracne.  The RO in St. 
Petersburg, Florida, notified the veteran of the decision and 
informed him of his appellate rights.  The veteran disagreed 
with the denial of the service connection claim, and 
perfected his appeal.  He testified before the undersigned 
Veterans Law Judge at a hearing held at the St. Petersburg RO 
in June 2007.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
chloracne.  

2.  There is no competent evidence that the veteran has acute 
or subacute peripheral neuropathy, nor is there any competent 
evidence that relates his peripheral neuropathy to service or 
any incident of service, including exposure to herbicides in 
service.  

3.  There is no competent evidence that the veteran's 
erectile dysfunction, first diagnosed many years after 
service, is related to service or that it is related to his 
service-connected prostate cancer.  


CONCLUSIONS OF LAW

1.  Service connection for chloracne is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Service connection for peripheral neuropathy, to include 
as due to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Service connection for erectile dysfunction, to include 
as secondary to service-connected prostate cancer, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran is claiming service connection erectile 
dysfunction secondary to his service-connected prostate 
cancer and service connection for chloracne and peripheral 
neuropathy as due to exposure to Agent Orange in Vietnam.  In 
a letter dated in April 2005, prior to the initial 
adjudication of the veteran's claims, the St. Petersburg RO 
explained to the veteran that to establish entitlement to 
service-connection on a secondary basis, the evidence must 
show a current disability in addition to his service-
connected disability and must show his service-connected 
disability either caused or aggravated his claimed 
disability.  The RO explained that medical records or medical 
opinions are required to establish this relationship.  The RO 
also explained that to establish entitlement to service-
connected compensation benefits for a disability related to 
herbicide exposure (Agent Orange), the evidence must show a 
current disability and the earliest date of manifestation and 
evidence of service in Vietnam.  

In the April 2005 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should provide evidence in 
his possession and if there was evidence not in his 
possession, he was to provide enough information about the 
evidence show that VA could request it from the person or an 
agency that had it. The RO emphasized to the veteran that it 
was still his responsibility to make sure VA received records 
that were not in the possession of a Federal department or 
agency.  

In a March 2006 letter, the RO notified the veteran that when 
VA found disabilities to be service connected, it assigned a 
disability rating and an effective date.  The RO described 
the kind of evidence considered in determining a disability 
rating and an effective date and provided examples of the 
evidence the veteran should identify or provide with respect 
to disability ratings and effective dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the merits of 
the veteran's claims and issued a statement of the case (SOC) 
in July 2006 and a supplemental statement of the case (SSOC) 
in September 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SOC and SSOC complied with 
the applicable due process and notification requirements for 
a decision, they constitute readjudications of the claims.  
As a matter of law, the provision of adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield III, citing Mayfield II, 444 
F.3d at 1333-34.  

As to the duty to assist, service medical records are in the 
file, VA medical records have been obtained, and the veteran 
has submitted private medical records.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination/nexus opinion.  The 
Secretary shall treat an examination/nexus opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service (or a service-connected 
disability); but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A; see McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  

In this case, there are VA dermatology records showing that 
the skin disability that first appeared many years after 
service and was what the veteran called chloracne was 
diagnosed as seborrehic keratosis, precluding the necessity 
for a separate VA dermatology examination or opinion.  
Further, although VA medical records include a diagnosis of 
peripheral neuropathy, the veteran does not contend such 
symptoms were present until many years after service, and 
there is no indication that the disability may be associated 
with the veteran's active service, again precluding the 
necessity for a separate VA neurology examination or opinion.  
Relative to his erectile dysfunction claim, the RO did 
provide the veteran with a VA genitourinary examination and 
obtained an opinion as to that matter.  Further, as noted in 
the Introduction, the veteran testified at a hearing before 
the Board in June 2007.  Evidence received following the 
June 2007 hearing was accompanied by the veteran's waiver of 
consideration of that evidence by the RO.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claims decided here, and thus, no additional 
assistance or notification is required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. 384, 392-94 (1993).  

Background and analysis

The veteran is seeking service connection for chloracne and 
peripheral neuropathy, both of which he contends are due to 
exposure to herbicides (Agent Orange) in service.  In 
addition, he is seeking service connection for erectile 
dysfunction as secondary to his service-connected prostate 
cancer.  As to his claims based on exposure to herbicides, 
the veteran's DD Form 214 and service medical records 
indicate he served in Vietnam in 1965 and 1966.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

Chloracne

As noted above, the veteran is seeking service connection for 
chloracne, which he contends is due to Agent Orange in 
service.  He has not, however, presented or identified any 
medical evidence showing he now has or has at any time been 
diagnosed as having, chloracne.  His service medical records 
include no such diagnosis.  VA medical records show the 
veteran has been diagnosed as having vitiligo, and such was 
noted at an Agent Orange Registry examination in March 2004.  
In addition, at a VA dermatology consultation in June 2005, 
the veteran was seen for evaluation of multiple skin-colored 
to hyperpigmented papules on his head, trunk, and 
extremities, some of which were very itchy.  The assessment 
was seborrehic keratosis and dermatosis papulosa nigrans on 
the face.  Cryography was planned.  There was no diagnosis of 
chloracne.  When he was seen at a VA dermatology consultation 
in June 2006, the veteran presented complaining of 
"chloracne" on his face, which he attributed to Agent 
Orange exposure.  He also reported some itching on the inner 
aspects of his upper arms.  After examination, the assessment 
was seborrehic keratosis and dry skin.  The examiner informed 
the veteran that the seborrheic keratosis are benign lesions.  

At his June 2007 hearing, the veteran testified that although 
doctors have not told him he has chloracne, he thinks he has 
it.  He testified that he had received treatment from VA 
dermatologists and a private doctor and could not remember 
what they told him he has.  He testified that both VA and the 
private doctors had burned off the skin things, but each 
doctor called it something different.  He testified that he 
would submit records from his private physician but has not 
done so.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In this case, the only evidence that the veteran has the 
claimed disability, chloracne, consists of the veteran's 
statements and hearing testimony.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and his 
opinion that he has chloracne is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has the claimed 
disability, chloracne, and in the absence of a showing of the 
claimed disability, the preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



Peripheral neuropathy

At the June 2007 hearing, the veteran testified that his 
doctor had told him he has peripheral neuropathy, but they 
did not say where it came from.  The veteran's service 
medical records do not include any complaints or findings 
concerning peripheral neuropathy.  VA medical records show 
that in April 1999 the veteran complained of back pain 
radiating down the left leg into the foot with some mild 
numbness and tingling over the dorsum of the foot.  The 
assessment at that time was probable herniated disc.  

VA outpatient records show that in December 2001, the veteran 
complained of bilateral leg pain upon prolonged standing, 
which he said had been going on for a while, but he was not 
certain as to the exact onset.  After examination, the 
physician's assessment was leg pain, and he said that this 
was consistent with pseudoclaudication.  The veteran's 
symptoms were about the same in January 2002, and the 
assessment was rule out pseudoclaudication due to spinal 
stenosis.  

In April 2005, the veteran's VA primary care physician 
referred the veteran for physical therapy stating the reason 
for the request was chronic low back and bilateral 
radiculopathy along the posterior aspect of the thighs and 
calves to the soles bilaterally since 1999.  He sated the 
provisional diagnosis was lumbar stenosis.  The veteran did 
not show up for the physical therapy initial evaluation in 
May 2005, and was discontinued from that clinic.  At a visit 
to his VA primary care provider in September 2006, it was 
noted that the veteran stated his feet had been numb for a 
couple of years.  It was noted that an electromyography (EMG) 
study in July 2005 had been normal.  The assessment was 
numbness in feet.  

At a VA neurology consultation in October 2006, the veteran 
gave a history of numbness in the feet for two years.  It was 
noted that when he had been worked up in 2005 for causes of 
his peripheral neuropathy with a normal EMG, B12, and folate 
levels per past records and his thyroid levels had been 
corrected.  The veteran reported symptoms that waxed and 
waned throughout the day on a daily basis.  He reported the 
symptoms were always present and were exacerbated by 
standing/walking, with no alleviating factors.  The physician 
noted that the veteran had a history of alcohol abuse.  After 
review of laboratory studies and examination of the veteran, 
the assessment was peripheral neuropathy.  In April 2007, the 
veteran complained of aching leg and low back pain.  

The medical evidence outlined above includes no indication of 
the presence of in-service symptoms of what was diagnosed as 
peripheral neuropathy many years after service.  The VA 
medical evidence indicates the veteran's earliest complaints 
of symptoms involving the legs and feet dated from 1999 and 
that the earliest date at which there was a diagnosis of 
peripheral neuropathy was in 2005.  

There is no basis for a grant of service connection for the 
veteran's peripheral neuropathy on a presumptive basis under 
the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
based on exposure to Agent Orange.  Although the regulation 
allows for service connection for acute and subacute 
peripheral neuropathy on a presumptive basis, there is no 
medical evidence that the veteran's peripheral neuropathy has 
been described as acute or subacute.  Further, in order to 
meet the regulatory criteria for service connection on a 
presumptive basis, it is required that any acute or subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent in 
service.  In this case, there is no indication that the 
veteran had any symptoms of peripheral neuropathy until many 
years after service.  

The Board also notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).  In particular, in that document VA gave notice that 
it had been determined that a presumption of service 
connection based on exposure to herbicides is not warranted 
for chronic persistent peripheral neuropathy.  Id. The 
Federal Circuit has held, however, that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

In order to prevail on direct service connection there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  

Although there is medical evidence that the veteran has a 
current disability, peripheral neuropathy and it is presumed 
that he was exposed to herbicides in service, the claim fails 
on a direct basis because there is no medical evidence of a 
nexus between the veteran's exposure to herbicides and his 
current peripheral neuropathy.  The veteran specifically 
testified that his doctors had not said where his neuropathy 
came from, and there is no indication in the medical records 
that the veteran's peripheral neuropathy is related to 
service, or any incident of service, including exposure to 
herbicides.  The Board is left with the veteran's opinion on 
medical causation but must note again that the veteran, as a 
lay person, is not competent to provide a medical nexus 
opinion.  His opinion that his peripheral neuropathy is due 
to exposure to Agent Orange in service is therefore entitled 
to no weight of probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, and that being 
the case, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board therefore concludes that service connection 
for peripheral neuropathy, to include as due to exposure to 
Agent Orange, is not established, and the claim must be 
denied. 



Erectile dysfunction

The veteran is seeking service connection for erectile 
dysfunction and contends that it is due to radiation therapy 
for his service-connected prostate cancer.  

As noted earlier, in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The veteran's service medical records do not show, nor does 
the veteran contend, that erectile dysfunction was present in 
service.  Office records from J.K., M.D., show that in 
September 1970 the veteran was noted to have an abnormal 
sperm count, he was put on Cytomel, and an improvement was 
shown in November 1970.  In January 1978, it was noted that 
the veteran reported that he had had two children since he 
had last been seen in 1971 and wanted more of the medicine he 
took before, which was Cytomel.  In an office note dated in 
July 1981, the veteran reported he was having some impotency.  
Semen analysis showed an extremely low count, poor motility, 
and high abnormal forms.  The physician prescribed Android.  

VA medical records show that in June 1999 the veteran 
complained of problems with erectile dysfunction, and the 
plan was to check testosterone and prolactin levels.  Later 
records show he was found to have a low free testosterone 
level.  The assessment in September 1999 was hypogonadism 
with low testosterone of unclear etiology.  It was noted that 
the veteran's PSA (prostate specific antigen) level was 
normal, as was a digital rectal examination.  It was decided 
it was safe to start testosterone shots.  Later records show 
treatment with a testosterone patch.  The veteran reported 
continuing erectile dysfunction in 2001.  

VA outpatient records show that the veteran was diagnosed as 
having prostate cancer with a biopsy that showed prostate 
cancer in June 2004.  It was noted that laboratory studies in 
2003 had shown PSA levels of 3.4 and 3.5, which were in the 
normal range, and that the veteran's PSA level was 5.9 in 
February 2004 and 5.2 in March 2004, which were stated to be 
high.  In September 2004, it was noted that the veteran was 
unable to take testosterone secondary to prostate cancer.  

At a VA genitourinary examination in July 2005, it was noted 
that the veteran had been diagnosed with prostate cancer in 
2004 and that had undergone radiation therapy for the 
prostate cancer from October 2004 to December 20004.  The 
veteran, who was 62 years old at the time of the examination, 
gave a history of erectile disorder since age 50.  After 
review of diagnostic tests and examination of the veteran, 
the diagnosis was erectile disorder since age 50.  The 
physician also noted that the veteran had a diagnosis of 
prostate cancer, status post external beam radiation therapy 
from October 2004 to December 2004.  The physician stated his 
opinion that the veteran's erectile disorder is less likely 
than not secondary to his prostate cancer.  Later VA medical 
records show that the veteran received medication other than 
testosterone supplements for erectile dysfunction.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for erectile 
dysfunction.  There is no evidence of erectile dysfunction in 
service, and the veteran does not contend otherwise.  Post 
service, the veteran was noted to have a low sperm count in 
the 1970s, but first reported what he called impotence in 
1981.  VA records show reports of erectile dysfunction dating 
from 1999, and the veteran testified that although his 
prostate cancer was not diagnosed until 2004, he could have 
had prostate cancer many years earlier with erectile 
dysfunction as the only symptom.  

The only medical evidence that addresses whether there is a 
relationship between the veteran's prostate cancer and his 
erectile dysfunction is the opinion of the VA physician who 
conducted a genitourinary examination in July 2005.  That 
physician's opinion is that it is less likely that not that 
the veteran's erectile dysfunction is related to his prostate 
cancer.  The veteran's opinion that there is a relationship 
between his service-connected prostate cancer and his 
erectile dysfunction is the only evidence in favor of the 
claim.  

The Board does not question the sincerity of the veteran's 
conviction that his erectile dysfunction is related to his 
service-connected prostate cancer.  It bears repeating, 
however, that as a lay person, is not competent to establish 
a medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no competent 
medical evidence linking his erectile dysfunction to service 
or to his service-connected prostate cancer, the Board finds 
that the preponderance of the evidence is against the claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and the 
claim must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  




ORDER

Service connection for chloracne is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for erectile dysfunction is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


